Title: To Thomas Jefferson from Adrien Petit, 28 July 1792
From: Petit, Adrien
To: Jefferson, Thomas



Du 28 Juillet 1792.

Monsieur je sui Bien fache de vous unportuné. J’ai sui forcé paraport o ungure Et Sotises que jai resu de la famme a fransoies me disant que je sui sodome que jemme les hommes, Sans toutes les autre choses qune movaises fammes paux dire. Vous pouvé bien croire Monsieur quapres des unjure parailles quil est un posible que je vive o viavie dune osi mauvaises fammes que Cella qui pretont Etre y a gage Et quel doit Etre nourie dans la maison Et ifaire ses volonté vous pouvé. vous en unformé a geme. voila Monsieur. Ce qui les a faché jai fermé la porte du pasage o cadena je preferait leur ouvrir la porte que de lesé Cette porte ouverte. Vous Savé vous meme monsieur Combien de monde qui pases dans le gardin pour alle ches eux Et que gene voulait pas le sé cette porte ouverte pour la surté de la maison, osi de Ce que j’avait oté les clée de tout les apartemant qui lui a fait quel ne pouvait plus faire Salont. Pour Etre bien avec queux il faudrait que je leur donne tout Ce quil ia dons la maison Et les lesefaire leur volonté. Sa serait le moien detre Bien avecque eux. Gait fait lavéé la chambre a monsieur Eppes par robert Et gosefe apres 12 joure que monsieur Eppes a eté parti qui faisait paure. Comme eletoit Salle il ni a pas de sotises que fransoies E dit de moies pour cela. Cetoit plus a moies a ettre faché Contre fransoie de ce quil ne la netoit pas jusquaux jour dhui il a et[é le] Coche de monsieur Gorge Meite. Cette homme Ganie s[es] gage Et hencaure il faut quil trouble tout le monde. En fen monsieur je sui bien fache de vous quiter je man vait tenir mon livre tout pres pour reglée no conte Et tenir mes efait tout pres pour partir pour frances. Je sui Cepandant fache monsieur de vous quite par raport a cette movaises fame la. Je ne resterait pas a la maison pour tout lore du monde avecque Cette fame la. Je soiterait que vous Soiait en vile pour regié no conte pour partir plus prontemant. Je vous prie monsieur de me donne un petit mot de responses pour ma satisfasion. Il est des agreable de venir dons un pai osi eloigne pour sipaux de tont. Il ni arien qui poura mon peche de partir. Joré du regrai de ne pas avoir vue madame randole ainsi que monsieur son marit. Si josait monsieur vous priée de lasure de mon tres hunble Respet ainsi qua monsieur Randole sans avoir lhonneur de le Connaitre. Jai lhonneur detre avecque Respet Monsieur Votre tres humble Et tres obeisant Serviteur

Adrien Petit


Je soite le Bongour a gemme Et a salait.


